Citation Nr: 9911774	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  93-00 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to an increased rating for service-connected 
status post operative residuals of thyroidectomy, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1943 to 
February 1946. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1991 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which denied the veteran's claim of 
entitlement to an increased rating for service-connected 
status post operative residuals of thyroidectomy, evaluated 
as 10 percent disabling.  

In his substantive appeal, received in April 1992, the 
veteran requested a hearing at the RO.  A hearing was 
subsequently scheduled for June 1992.  However, a notation in 
the claims file indicates that the hearing was canceled by 
the veteran on the day it was to be held, and there is no 
indication that he ever requested a rescheduled hearing.  
Accordingly, the Board will proceed without delay.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's service-connected status post operative 
residuals of thyroidectomy is manifested by the need for 
daily medication; with recent normal thyroid tests.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for status 
post operative residuals of thyroidectomy have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.119, Diagnostic Code 7903 (1991); 38 C.F.R. § 4.119, 
Diagnostic Code 7903 (as in effect prior to June 6, 1996); 
38 C.F.R. § 4.119, Diagnostic Code 7903 (as in effect June 6, 
1996 and thereafter).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim for an increased 
evaluation for his status post operative residuals of 
thyroidectomy is well grounded within the meaning of 38 
U.S.C.A. § 5107(a).  When a veteran is seeking an increased 
rating (as opposed to entitlement to service connection), an 
assertion of an increase in severity is sufficient to render 
the increased rating claim well-grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed.  Moreover, after reviewing the 
evidence of record, including VA examination reports dated in 
July 1992 and July 1998, and the records of Dr. Adalberto R. 
González Carbia, dated between 1979 and 1997, the Board finds 
that this evidence collectively allows for proper review of 
the veteran's claim and that no useful purpose would be 
served by remanding the veteran's case for further 
development. 

The veteran was granted service-connection for a 
postoperative thyroidectomy scar in June 1949.  This 
disability was subsequently recharacterized as status post 
operative residuals of thyroidectomy, and is currently 
evaluated as 10 percent disabling.  The veteran asserts that 
his current symptoms from his status post operative residuals 
of thyroidectomy include depression, swelling, insomnia 
vision loss, tachycardia, exhaustion, headaches and loss of 
body hair.

In accordance with 38 C.F.R. §§  4.1 and 4.2 (1998) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records  and all other 
evidence of record pertaining to the history of his service-
connected status post operative residuals of thyroidectomy, 
and has found nothing in the historical record that would 
lead to a conclusion that the current evidence of record is 
not adequate for rating purposes. 

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § Part 4 (1998).  Where 
entitlement to service connection has been established and an 
increase in disability rating is at issue, the present level 
of disability is of primary concern.  See Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Pertinent regulations do not 
require that all cases show all findings specified by the 
Rating Schedule, but that findings sufficiently 
characteristic to identify the disease and the resulting 
disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (1998).  In addition, the Board will 
consider the entire history of the appellant's disability in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

The Board notes that the veteran filed his claim in February 
1991, and that the veteran's status post operative residuals 
of thyroidectomy has been service-connected pursuant to 38 
C.F.R. § 4.119, Diagnostic Code (DC) 7903, with an evaluation 
for a 10 percent disability.

Malignancies of the endocrine system are evaluated as 100 
percent disabling for one year following the cessation of 
surgical, X-ray, antineoplastic chemotherapy or other 
therapeutic procedure.  At this point, if there has been no 
local recurrence or metastasis, the rating will be made on 
residuals.  38 C.F.R. § 4.119, Diagnostic Code 7914 (1998).

The Board notes that certain portions of 38 C.F.R. Part 4 
pertaining to the rating criteria for the endocrine system 
have been changed.  Specifically, on May 7, 1996, the VA 
published a final rule, effective June 6, 1996, to amend the 
section of the Schedule for Rating Disabilities dealing with 
the endocrine system.  61 FR 20440, May 7, 1996.  The United 
States Court of Veterans Appeals (Court) has indicated that 
when a law or regulation changes after a claim has been 
filed, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran generally applies.  Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991); White v. Derwinski, 1 Vet. App. 519, 521 
(1991).

Under 38 C.F.R. § 4.119, DC 7903 (as in effect prior to June 
6, 1996), moderate hypothyroidism, with fatigability, 
warrants a 10 percent evaluation.  A 30 percent evaluation is 
warranted where the condition is moderately severe; sluggish 
mentality and other indications of myxedema, decreased levels 
of circulating thyroid hormones (T4 and/or T3 by specific 
assays). 

Under 38 C.F.R. § 4.119, DC 7903 (as in effect June 6, 1996, 
and thereafter), a 10 percent rating for hypothyroidism is 
warranted manifested by fatigability, or; continuous 
medication required for control.  A 30 percent evaluation is 
warranted where there is fatigability, constipation, and 
mental sluggishness.

The medical evidence includes records from Dr. Adalberto R. 
González Carbia, dated between 1979 and 1997, which have been 
translated from Spanish into English.  Much of these records 
were found to be illegible, however, the records indicate 
ongoing treatment for hypothyroidism, with use of Synthroid 
dosages that ranged from 0.1 milligrams (mg.) to 0.2 mg.  
Notations of thyroid studies show that the veteran's results 
were primarily within or above the provided ranges.  A letter 
from Dr. Carbia, dated in February 1991, states that the 
veteran has been under continuous treatment for 
hypothyroidism since March 1982, and that he was using 0.1 mg 
of Synthroid daily.  A letter from Dr. Carbia, dated in June 
1992, states that the veteran showed symptoms of 
hypothyroidism in October 1990 after treatment had been 
suspended, and that the veteran's symptoms were presently 
controlled with medication.
 
VA outpatient reports, dated in October 1990 and May 1991, 
indicate that the veteran complained of vision loss, and that 
he had undergone eye cataract surgery in 1987.

A VA hypothyroidism examination report, dated in July 1992, 
states that the veteran has been euthyroid with Synthroid 
replacement for many years.  The veteran reportedly took 
Synthroid 0.1 mg. and 0.2 mg. on alternate days.  The 
examiner stated that the veteran appeared depressed because 
of emotional problems.  On examination, there was no 
myxedema, although there was a mild proptosis.  The neck had 
a thyroidectomy scar and no thyroid tissue was felt.  He was 
noted to have fatigability and depression.  The final 
diagnosis was status post total thyroidectomy for Graves' 
disease with secondary hypothyroidism at present on euthyroid 
and replacement hormone therapy.

Reports from thyroid studies from the Laboratoric de 
Referencia Endocrinologico de Bayamon, dated in December 
1992, show T3, T4 and T7 values within range, and a TSH 
(thyroid stimulating hormone) value well above the euthyroid 
adult range.

A VA thyroid and parathyroid examination report, dated in 
July 1998, shows that the veteran stated that he had been on 
0.1 mg. of Synthroid since his thyroidectomy, and that he had 
been euthyroid since his operation.  He further stated that 
he had undergone left lateral neck surgery about five months 
before after experiencing dysphagia and neck pain.  
Esophageal diverticulum was excised.  He complained of 
tightness in his lower anterior neck, difficulty swallowing, 
occasional hoarseness and restlessness, and dizzy spells.  On 
examination, he was found to be well-developed and nourished.  
He was oriented and coherent, with good memory.  There was a 
well-healed, non-disfiguring scar in the lower anterior neck 
secondary to his thyroidectomy, and a well-healed, nontender, 
thin scar on the left lateral neck.  Muscle strength was 
good, with no tremors or myxedema.  The examiner stated that 
there were no other residuals of thyroid disease or its 
treatment.  The examiner further stated that the veteran's 
T3, T4 and TSH were normal.  A barium swallow revealed 
esophageal diverticuli.  An X-ray report noted that the 
veteran was five months' status post removal of upper 
esophageal diverticulum, and the impression noted that the 
veteran had cervical diverticula at C5-C6 which were post-
surgical changes with associated fibrosis, and cervical 
spondylosis.  The diagnosis was hypothyroidism, status post 
total thyroidectomy, euthyroid stated, and esophageal 
diverticulosis.

The Board finds that neither the history of the veteran's 
status post operative residuals of thyroidectomy, nor current 
clinical findings, reflect the symptomatology required for a 
30 percent evaluation.  See 38 C.F.R. § 4.41; Schafrath v. 
Derwinski, 1 Vet. App. 589, 595-596 (1991).  As an initial 
matter, there is no evidence that there has been a local 
recurrence or metastasis such that an evaluation under DC 
7914 is warranted.  The veteran is taking apparently daily 
medication for his status post operative residuals of 
thyroidectomy, and he has been noted to be euthyroid since 
his thyroidectomy by both a VA physician and Dr. Carbia.  The 
veteran's July 1998 VA examination report also indicates that 
his thyroid tests were normal and that he was oriented and 
coherent, with good memory.  With regard to the criteria for 
a 30 percent rating under the prior version of DC 7903, there 
is no evidence of myxedema, and apart from isolated instances 
associated with suspension of treatment, the veteran's 
thyroid hormone levels are not shown to be decreased.  As for 
the current version of DC 7903, although fatigability was 
shown on VA examination in 1992, fatigability is not shown on 
medical records dated thereafter, and in any event the 
veteran's fatigability is not shown to have been accompanied 
by constipation and mental sluggishness as required for a 30 
percent rating.  Finally, although the veteran has complained 
of neck pain, and other many other symptoms, the veteran had 
nonservice-connected upper esophageal diverticulum removed 
about five months prior to his VA examination, and the July 
1998 VA examination report indicates that the veteran does 
not have any residuals from his thyroidectomy.  With regard 
to the veteran's complaints of loss of vision, he was noted 
to be status post (nonservice-connected) eye cataract surgery 
in May 1991, and there is no competent evidence which relates 
the veteran's vision loss to his thyroidectomy. 

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim, 
and that the veteran's status post operative residuals of 
thyroidectomy is not manifested by symptomatology that 
approximates, or more nearly approximates, the criteria for 
an evaluation in excess of 10 percent under either of the 
applicable versions of DC 7903.  See 38 C.F.R. § 4.7. 

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to a rating in excess of 10 percent for status 
post operative residuals of thyroidectomy is denied.




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

